Fox, J., concurring.
I concur in the order for the writ. There was no provision in the original lease that the road should revert to the state at the expiration of the term, or ever, but there was a provision that the state, or the board of commissioners, might become the purchaser thereof whenever it should so elect. The state or board did not purchase, during the term, but permitted the petitioners to remain in possession for the time *270being, and subsequently made to them a second lease for ten years. The board of commissioners, on behalf of the state, is now buying out the road, as it was originally provided it might do. I think they have the right to make the purchase; of the policy of doing it this court is not the judge.
Sharpstein, J., concurred in the opinion of Mr. Justice Fox.
Paterson, J., dissented.